Citation Nr: 0925507	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  01-00 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUES

1.  Entitlement to increased ratings for orthopedic 
manifestations of low back strain with degenerative disc 
disease (DDD) at L5-S1, currently assigned ratings of 20 
percent prior to July 21, 2004, and 40 percent from that 
date.

2.  Entitlement to increased ratings for right leg 
neurological manifestations of the Veteran's low back 
disability, currently assigned staged ratings of 10 percent 
prior to July 21, 2004, and 20 percent from that date.  

3.  Entitlement to increased ratings for left leg 
neurological manifestations of the Veteran's low back 
disability, currently assigned staged ratings of 10 percent 
prior to July 21, 2004, and 0 percent from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1974 to August 1977 and from February 1979 to 
September 1986.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from an April 2000 rating 
decision by the Roanoke RO that granted a (20 percent) 
increased rating for the Veteran's low back disability.  In 
August 2002, a Travel Board hearing was held before the 
undersigned; a transcript of the hearing is associated with 
the claims file.  In December 2003, the case was remanded for 
additional development.  A March 2005 rating decision 
increased the rating for the low back disability (to 40 
percent), effective July 21, 2004, and also awarded separate 
ratings for neurological manifestations of the low back 
disability in each lower extremity (with staged ratings as 
noted on the preceding page).  In September 2005, the case 
was again remanded for additional development.  In that 
September 2005 remand the matter of the rating for the 
Veteran's low back disability was characterized as 
entitlement to a rating in excess of 40 percent (as the 
Veteran had not, and still has not expressly, disagreed with 
the effective date assigned for the 40 percent rating).  The 
undersigned has now been advised (with citation to Hart v. 
Mansfield, 21 Vet. App. 505 (2007) as a governing intervening 
change in the law, notwithstanding that the RO had already 
assigned "staged" ratings) that failure to address the 
rating prior to July 21, 2004 would be a grave error.  The 
issue has been recharacterized accordingly.

The matter of entitlement to a total disability rating based 
on individual unemployability due to service connected 
disabilities (TDIU) is raised by the record (allegations that 
the Veteran has been unable to return to work), and is 
referred to the RO for initial consideration.

The matter of whether referral for extraschedular 
consideration is warranted is being REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.  VA 
will notify the Veteran if any action is required on his 
part.


FINDINGS OF FACT

1.  Prior to June 21, 2004, the Veteran's service connected 
low back disability was primarily manifested by pain, 
limitation of motion (but to no less than 50 degrees flexion 
of the lumbar spine), and intermittent numbness in the lower 
extremities; it is not shown to have been manifested by 
severe limitation of motion, severe disc disease with 
recurrent attacks and intermittent relief; severe lumbosacral 
strain; complete bony fixation, favorable ankylosis, or 
incapacitating episodes of a total duration of at least 4 
weeks duration and less than 6 weeks in the past 12 months.

2.  Throughout from June 21, 2004, Veteran's service 
connected low back disability is not shown to have been 
manifested by complete bony fixation of the spine, 
unfavorable ankylosis of the lumbar spine; pronounced lumbar 
disc disease, or incapacitating episodes of 6 weeks or more 
in the past 12 months.

3.  Prior to July 21, 2004 right leg neurological 
manifestations of the Veteran's service-connected low back 
disability did not exceed mild incomplete paralysis of the 
external popliteal nerve; from July 21, 2004 they have not 
exceeded moderate incomplete paralysis of that nerve.

4.  Prior to July 21, 2004, left leg neurological 
manifestations of the Veteran's low back disability did not 
exceed mild incomplete paralysis of the external popliteal 
nerve; from July 21, 2004 until January 28, 2005, the left 
lower extremity was asymptomatic for neurological 
manifestations of low back disability; from January 28, 2005, 
left leg neurological manifestations of the low back 
disability have approximated, but not exceeded, mild 
incomplete paralysis of the external popliteal nerve.   


CONCLUSIONS OF LAW

1.  Ratings for orthopedic residuals of the Veteran's low 
back strain with DDD at L5-S1 in excess of 20 percent prior 
to June 21, 2004, or in excess of 40 percent from that date 
are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Codes (Codes) 5292, 5293, 
5295 (in effect prior to September 26, 2003), Codes 5237, 
5243 (effective September 26, 2003).

2.  Ratings for right leg neurological manifestations of the 
Veteran's low back disability in excess of 10 percent prior 
to July 21, 2004, or in excess of 20 percent from that date 
are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.124a, Code 8521 (2008).

3.  Left leg neurological manifestations of the Veteran's low 
back disability warrant staged ratings of 10 percent prior to 
July 21, 2004; 0 percent from July 21, 2004, until January 
28, 2005; and 10 percent since January 28, 2005.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Code 
8521 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his representative, if 
any, of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008), 
the United States Court of Appeals for Veterans Claims 
(Court) held that in an increased rating claim, VCAA notice 
must include, with some degree of specificity, notice of what 
evidence is needed to support the claim.  

The April 2000 rating decision preceded enactment of the 
VCAA.  In Pelegrini, supra, the Court held that where notice 
was not mandated at the time of the initial AOJ decision, the 
AOJ did not err in not providing the notice prior to the 
initial adjudication; instead, the claimant had a right to 
timely content-complying notice and proper subsequent VA 
process.  December 2004, October 2005, May 2006, and August 
2006 letters informed the Veteran of the evidence and 
information necessary to substantiate his claims, the 
information required of him to enable VA to obtain evidence 
in support of his claims, the assistance that VA would 
provide, and the evidence that he should submit if he did not 
desire VA to obtain such evidence on his behalf.  He also 
received notice regarding disability ratings and effective 
dates of awards.  However, he was only advised of the 
specific criteria for rating intervertebral disc syndrome, 
and of regulatory changes in those criteria.

While notice has not been entirely VCAA-compliant (as 
outlined in Pelegrini and Vazquez-Flores, supra), the Veteran 
is not prejudiced by any notice defects as he and his 
representative have expressed actual knowledge of the 
criteria for increased ratings, and what type of evidence and 
information is necessary to substantiate the claims.  
Significantly, the claims were readjudicated after the 
Veteran received essentially complete notice, and had 
opportunity to respond.  See September 2008 SSOC.

Specifically regarding the ratings for neurological 
manifestations, as the March 2005 rating decision recognized 
service connection for such separate disability entity and 
assigned a rating for the disability and an effective date 
for the award, statutory notice had served its purpose and 
its application was no longer required.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A March 2005 SSOC 
provided notice on the "downstream" issue of entitlement to 
an increased initial rating.  He has had ample opportunity to 
respond and, as noted above, the claims were thereafter 
readjudicated.  Furthermore, the record shows that the 
appellant has been represented by a Veteran's Service 
Organization and its counsel throughout the adjudication of 
the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  
It is not alleged that notice in this case has been less than 
adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008).

The Veteran's service treatment records (STRs) are associated 
with his claims file; VA has secured all available 
pertinent/identified records.  The Veteran was afforded VA 
examination (including in 2004 and 2008).  VA's duty to 
assist in the matters addressed herein is met.  

II. Factual Background 

A February 1999 VA treatment report notes the Veteran 
complained of tingling and numbness in his left leg and 
decreased sensation to touch in the left thigh.  April and 
June 1999 treatment records note complaints of back pain with 
radiation down the back of the legs to the feet and 
persistent tingling in the left foot.  In April, straight leg 
raises did not produce radicular symptoms.  In June, deep 
tendon reflexes were 2+ and there was decreased sensation to 
light touch in the left thigh.  

On June 1999 VA examination, the Veteran reported that a few 
years earlier his back pain began to radiate to the lower 
extremities, on the left more so than the right, when he 
sneezed.  He added that the pain progressively worsened 
mostly in the left lower extremity.  Objectively, sensation, 
position, vibration, and touch were intact in the toes and 
feet.  The examiner noted a November 1998 MRI of the lumbar 
spine revealed disc bulges and mild right osteophytes.  
Regarding orthopedic manifestations, the Veteran reported 
that he began to experience progressive low back pain since 
he began to operate a tractor 3 or 4 years earlier.  There 
was no bowel or bladder symptomatology.  Two years earlier 
his low back pain became constant and it was exacerbated by 
twisting, bending, or sitting in a chair or automobile for 
prolonged periods of time.  The amount of walking he could do 
was limited in that walking more than a mile increased his 
stiffness.  He treated his low back pain with medication, a 
TENS unit, and acupuncture.  Physical findings revealed 
forward flexion of the lumbar was to 70 degrees; backward 
flexion was to 20 degrees; lateral bending to the right was 
to 20 degrees and to the left was 30 degrees; and straight 
leg raises were to 30 degrees, bilaterally with a good deal 
of pain produced at that level.  Although his strength was 
non-sustainable, it was probably normal between 4 and 5 
bilaterally.

A February 2000 VA treatment report notes the Veteran 
complained of occasional electric-like radicular pains in his 
legs and that epidural injections worsened his symptoms.  His 
gait was independent; lower extremity strength was intact; 
and reflexes were symmetric.  

A March 2000 private functional capacity assessment indicates 
the Veteran was not able to demonstrate the physical capacity 
required to match the physical demands of his usual and 
customary work as a heavy equipment operator since it 
required frequent to continuous sitting and the presence of 
vibration and rough surfaces with an overall work capacity in 
the moderate range as defined in the dictionary of 
occupational titles.  The Veteran had a sedentary/light 
capacity with the need for accommodations in the duration of 
sitting, use of foot controls, and frequent lifting to the 
light level of 30 pounds and occasionally 50 pounds, in the 
sagittal plane.  He did not tolerate asymmetrical postures 
such as bending or twisting very well.  He could occasionally 
sit for 30 minutes and stand for 15 to 30 minutes.

June and August 2000 treatment notes note the Veteran 
complained of numbness in both legs, left greater than right.  
He reported having these symptoms climbing stairs, shifting a 
clutch, turning, etc.; both legs would "give out" if he 
stood without sitting for a long period of time.  His gait 
was within normal limits, bilateral leg strength was 5/5 
sitting and 4/5 supine secondary to pain; bilateral deep 
tendon reflexes were 1+.  The Veteran also complained of 
chronic low back pain.  He indicated that Percocet was the 
only medication that worked, but it made him feel too groggy.  
His back was nontender to palpation and he had pain 
bilaterally with straight leg raises at 30 degrees on the 
right and 60 degrees on the left.  The Veteran denied urinary 
or fecal incontinence or retention.  He performed light duty 
at work.  He complained of a constant aching in his back that 
progressively worsened.  An MRI study of the lumbar spine 
revealed no significant changes.  A September 2000 neurology 
consult indicates that, subjectively, the Veteran did not 
have weakness or sensory deficits in the lower extremities.  
Objectively, motor and sensory examinations were normal.  
Reflexes were +1 and symmetric and there were no myelopathic 
signs.  The impression was there were no radicular signs.  
The Veteran reported that his job involved heavy lifting up 
to 75 pound and that after a long day his back felt worse.  
There was some back pain noted on physical examination. 

An August 2003 Functional Capacity Assessment included a 
musculoskeletal evaluation conducted prior to functional 
testing that revealed the Veteran's gait was consistent and 
guarding was not observed.  Lumbar flexion was to 50 degrees, 
extension was to 10 degrees, bilateral side flexion was to 12 
degrees, and bilateral rotation was to 10 degrees.  

At the hearing in August 2002, the Veteran testified that the 
pain and burning in his back radiated to his toes.  His legs 
felt like they were asleep, more so in the right thigh.  The 
burning was constant, but the sharp pain occurred 4 to 5 
times a day in both legs.  There was constant numbness in the 
right thigh; if he stepped on something the wrong way, he had 
a lot of back pain and both legs went numb.  He used a TENS 
unit 3 to 4 times a week and he periodically walked with a 
cane.  His functional limitations include going up and down 
stairs, standing, and sitting for long periods of time.

An April 2003 VA treatment report notes the Veteran reported 
a 3 to 4 year history of intermittent pain that radiated to 
the lower extremities; he complained of numbness and tingling 
in his right foot and toes, and numbness in the left lateral 
thigh.  He denied weakness; there was no lower extremity 
atrophy, and strength was 5/5.  There was decreased sensation 
to light touch in the right lower extremity in the L3, L5, 
and S1 distributions.  Deep tendon reflexes were within 
normal limits.  Nerve conduction studies revealed findings 
consistent with possible chronic left L5 radiculopathy, no 
evidence of left or right neuropathy, and no compelling 
evidence of right S1 radiculopathy.  

In July 2003, the Veteran sustained a work-related back 
injury.  

An August 2003 VA record notes the Veteran had a functional 
capacity evaluation consisting of a series of tests including 
a walking fitness test.  He walked approximately 137 feet 
over 6 minutes.  He experienced increased symptoms over the 6 
minutes and by the end he had pain that radiated to the foot 
with each step.  

August 2003 to February 2004 private treatment notes show the 
Veteran was being treated for his work-related disability 
that was diagnosed as low back strain.  September 2003 
records show a diagnosis of discitis lumbar sprain/strain and 
note he was given a lifting restriction.  In November 2003, 
he received L5-S1 epidural injections for disc herniation.  A 
January 2004 record notes his complaints of chronic low back 
pain with shooting pain to his right leg.  Strength was 5/5 
in all muscle groups of both legs and reflexes were 
symmetrical.  He reported a 50 percent improvement since he 
began physical therapy.  The Veteran reported that he still 
had significant low back pain since his work related injury 
in July.  He had significant problems whenever he tried to 
lift anything or go down stairs.  An injection in his back 
helped for a short period of time.  He denied bowel or 
bladder symptoms.  February and March 2004 records do not 
show any new complaints.

An April 2004 report of a private evaluation indicates the 
Veteran stood with a slightly forward flexed posture through 
the lumbosacral junction.  He had pain when he attempted to 
extend up to an upright position and he felt relief with 
lumbar flexion.  His gait pattern was normal and he was able 
to heel and toe walk.  His forward flexion showed his 
fingertips could reach to within 2 inches of the floor.  

An April 2004 letter from a private physician indicates the 
Veteran was evaluated earlier that month.  His current 
diagnosis was work-related lumbar strain.  The physician 
could not discriminate whether this was an acute exacerbation 
from the Veteran's underlying chronic back pain syndrome or 
whether he had an acute lumbar facet type syndrome or 
aggravation of underlying L5-S1 disc degeneration.  The 
physician was of the opinion that the Veteran's current 
physical findings and complaints were directly related to his 
work injury in July 2003.  It was noted that the Veteran 
reported that his radicular symptoms had gradually resolved 
over the past 6 months.  He had (mostly left, with some 
right-sided) lower back pain that was worse with bending or 
lifting.  He denied leg weakness and bowel or bladder 
incontinence.  He had pain with attempts to extend to an 
upright position and relief with lumbar flexion.  His gait 
was normal, and he was able to heel and toe walk.  Flexion 
testing showed his fingertips reached to about 2 inches above 
the floor.  He was absent sciatic tension signs, bilaterally.  
There was tenderness near the lumbosacral junction in the 
midline and over the facet regions.  Neurological exam showed 
no focal, motor, or sensory deficits in his legs; ankle and 
knee jerks were normal.  

A June 2004 private treatment record notes the Veteran 
reported he had moderate low back pain as a baseline for his 
usual chronic mechanical low back pain.  A facet injection 
had brought almost total relief of his right leg pain.  A 
physical evaluation showed marked restriction of range of 
motion of the lumbar spine and tenderness near the 
lumbosacral junction and over the lumbosacral facets.  The 
provider stated the Veteran reached the maximum medical 
improvement from his recent exacerbation.  He indicated the 
Veteran would most likely continue to have chronic low back 
pain issues as he had pre-existing L5-S1 degenerative disc 
disease.  

A July 2004 private Functional Capacity Evaluation report 
notes the Veteran tolerated 3 hours of testing mostly by 
standing and pacing.  He was limited in his ability to 
perform lower extremity transitional movements such as 
dynamic lifting from floor level, stooping, crouching, and 
kneeling without an increase in pain complaints.  He 
demonstrated good endurance during a treadmill test for 3 
minute of walking (and 3 trials).  

A July 2004 lumbar spine MRI study revealed no herniated 
disc, spinal stenosis, or encroachment of neural foramina.  
There was mild lower lumbar degenerative disc disease and 
facet disease.  
On July 2004 VA joints examination, the Veteran reported that 
his low back pain went from being intermittent to continuous 
about one year prior.  He indicated that the pain 
occasionally radiated down the back of the right leg to the 
last 1 or 2 toes.  There was occasional numbness in those 
toes, and it occasionally went up to the right thigh.  Bowel 
and bladder function had been fine.  The left leg was 
essentially normal.  The Veteran indicated that his legs 
fatigued quickly and that the pain was enhanced by bending 
over or lifting.  On examination, straight leg raises were 
positive at 90 degrees for the right leg before mild low back 
pain was elicited; the left leg was negative.  Motor testing 
was normal except for nondescript collapsing type weakness 
(in the right leg but not the left).  This was not with 
respect to any particular nerve roots.  Reflexes were +2 
overall except for +1 right ankle jerk compared to +2 left 
ankle jerk.  Sensation was dull to pin in the anterolateral 
aspect of the right foot dorsally compared to the left foot 
which was normal.  There was an inconsistent decrement of 10, 
which did not fit an exact dermatomal radicular pattern of 
sensory loss, above the ankle on the right, not the left.  
The Veteran's gait was slow but steady with just an 
occasional right leg limp.  His balance on toes and heels was 
fair, tandem was fair, and independent leg standing was 
awkward.  The Romberg test was negative.  

On July 21, 2004 VA neurological examination, the Veteran 
complained of chronic low back pain that made it difficult to 
sleep, emanating from his right back around the belt line at 
the center and occasionally radiating to the right toes.  He 
rated the pain as 4 (on a scale of 10) on a constant basis, 
and flaring to 10 out of 10 (with the flare lasting only 
lasting a couple of minutes) once or twice a day.  He 
intermittently used a cane for ambulation.  He reported he 
had been out of work for one year due to his back problem.  
Treatment of pain included oxycodone, a TENS unit, heating 
pad, epidural shots, and physical therapy.  Epidural shots 
and NSAIDs did not help.  Facet injections helped, but only 
worked for about a month.  On examination, there was some 
tenderness to palpation over L5; there was no redness, 
swelling, or paraspinal muscle tenderness.  Forward flexion 
of the lumbar spine was to 30 degrees, extension was to 
neutral (zero degrees), bilateral lateral bending was to 20 
degrees, and bilateral rotation was to 20 degrees.  There was 
pain at all extremes tested.  Strength was 5/5 in 
dorsiflexion and plantar flexion of the feet and in extension 
and flexion of the knees.  There was some decreased sensation 
to light touch to the dorsal side for right toes two through 
four.  

August 2004 private treatment records note the Veteran 
reported his radicular symptoms had gradually resolved over 
the past 6 months.  He denied having frank weakness of his 
legs.  Neurological evaluation found no focal, motor, or 
sensory deficits in his legs.  Ankle and knee jerks were 
normal; and pulses in both feet were normal.  

A January 2005 private treatment note reveals the Veteran had 
been receiving physical therapy without much improvement.  

A January 28, 2005 VA treatment note reveals the veteran was 
receiving facet joint injections in the lumbar spine.  He 
complained of chronic low back pain that radiated to both 
posterior legs; he also had numbness in both feet.  He 
continued to be on Worker's Compensation due to his work-
related back injury.  A February 2005 nerve conduction study 
revealed no evidence of acute radiculopathy or peripheral 
neuropathy.  There were increased amplitudes noted in the 
left medial gastroc [nemius muscle] likely related to 
previously seen radiculopathy; no spontaneous activity was 
seen.  H-reflexes were absent in both lower extremities, the 
etiology was idiopathic.  

A February 2005 private treatment record notes the Veteran's 
complaints of cold and numb feet.  His heel, toe, and tandem 
gait was intact.  There was no motor or sensory deficit of 
the lower extremities.  Reflexes were symmetric and there 
were palpable pulses in both feet.  

June 2005 VA records note the Veteran received a nerve block 
injection for worsening low back pain.  In October 2005, he 
reported he had right greater than left lower back and 
buttock pain with occasional shooting pain down both legs to 
the big toes, right leg more so than the left.  Sensation was 
intact except for baseline decreased sensation in the L5 
distribution, bilaterally.  Strength was 5/5 in each leg and 
deep tendon reflexes were 2+ throughout.  The Veteran had 
limited lumbar range of motion especially in extension and 
rotation.  
On August 2008 VA examination, it was noted that the 
Veteran's claims file was reviewed; he had been on Worker's 
Compensation since a July 2003 work injury.  He complained of 
progressively worse pain since his last VA examination.  He 
reported that his pain radiated to both legs and into his 
toes.  His usual level of pain was 6/10 with medication and 
flare-ups were 10/10 twice a day that lasted a few minutes.  
Injections over the years helped most of the time and reduced 
his pain by about 30 percent; however, the relief only lasted 
for several weeks after the injection.  He ambulated with a 
cane and his gait was slow and antalgic.  The L5-S1 area was 
tender to touch; there were no paraspinal spasms.  Active and 
passive ranges of thoracolumbar spine motion were: Flexion 10 
degrees, extension 5 degrees, bilateral lateral flexion 5 
degrees, and bilateral lateral rotation 5 degrees.  Pain 
began at the extremes of each range tested.  The physician 
stated that it would be speculative to express additional 
limitation due to flare-ups.  Fatigue caused no change in the 
range of motion due to pain, fatigue, weakness, lack of 
endurance, or incoordination.  Sensory examination revealed 
decreased sensation to pinprick in a stocking distribution, 
and motor examination revealed 5-/5 bilaterally.  It was 
unclear to the examiner whether this was secondary to pain or 
actual motor deficit.  Reflexes were +1 in both legs and the 
straight leg raise test was positive.  The diagnoses were 
degenerative joint and disc disease in the L5-S1 area and, 
for the neurological disorder, radicular symptoms associated 
with the nerve root.  The Veteran had concomitant sensory 
deficits that predated his diabetes mellitus but could be 
worsened by it.  The examiner opined that it was at least as 
likely as not that his current neurologic and orthopedic 
symptoms were related to his service-connected back 
disability.  The only new finding since the work-related 
injury was the radiation of pain to the right leg and 
numbness of right toes.  The quality of the pain before and 
after the accident was the same, but the intensity increased, 
as noted in medical charts and increased need for escalating 
doses of pain medication.  

III. General Legal Criteria 

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  In determining the 
disability evaluation, VA has a duty to acknowledge and 
consider all regulations, which are potentially applicable, 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

IV. Analysis 

A. Low Back Strain with DDD

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  With respect to joints, in particular, the 
factors of disability reside in reductions of normal 
excursion of movements in different planes. Inquiry will be 
directed to more or less than normal movement, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse.  38 
C.F.R. § 4.45.
During the course of the appeal, the criteria for rating disc 
disease and disabilities of the spine, generally, were 
revised (effective September 23, 2002 and September 26, 
2003).  From their effective dates, the veteran is entitled 
to a rating under the revised criteria.

On close review of the entire record the Board found no 
distinct period during which the criteria for the next higher 
rating for orthopedic residuals of low back strain with DDD 
at L5-S1 were met (under any applicable criteria).  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

Under the criteria in effect prior to September 23, 2002, 
Code 5293 provided a 20 percent rating for moderate disc 
disease with recurring attacks; a 40 percent rating for 
severe disc disease, with recurring attacks and intermittent 
relief; and a 60 percent rating for pronounced disease, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  
38 C.F.R. § 4.71a.

Under Code 5292, a 20 percent rating was warranted for 
moderate limitation of lumbar motion and a 40 percent rating 
was warranted for severe limitation of lumbar motion.  Id.

Under Code 5295, a 20 percent rating was warranted for 
lumbosacral strain when there was muscle spasm on extreme 
forward bending and loss of lateral spine motion, unilateral, 
in standing position; and a 40 percent rating for severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Id.

A 40 percent rating was warranted for favorable anklyosis of 
the lumbar spine and a 50 percent rating was warranted for 
unfavorable ankylosis (Code 5289); a 100 percent rating was 
warranted for complete bony fixation of the spine (Code 
5286).  Id.  
Prior to July 21, 2004

There was no evidence that demonstrated complete bony 
fixation of the spine, ankylosis, or severe disc disease with 
intermittent relief.  Disc disease was manifested by pain, 
but there was no evidence of weakness, atrophy, or recurrent 
attacks.  Severe lumbosacral strain was not shown as the 
evidence did not show listing of the whole spine to the 
opposite side, marked limitation of forward bending in the 
standing position, loss of lateral motion with osteoarthritic 
changes, narrowing or irregularity of the joint space, or 
abnormal mobility. Thus, the Board concludes that a rating in 
excess of 20 percent under the pre-September 23, 2002, 
criteria is not warranted during this time period.

Additional factors that could provide a basis for an increase 
have also been considered; however it is not shown that the 
Veteran had any functional loss beyond that being currently 
compensated.  See 38 C.F.R. §§4.40, 4.45, Deluca v. Brown, 8 
Vet. App. 202 (1995).  Notably, examinations did not show 
additional functional impairment due to pain, weakness, 
fatigability, incoordination, or flare-up.

Effective September 23, 2002, disc disease (Code 5293) could 
either be rated based on a combination of orthopedic and 
neurological symptoms or based on incapacitating episodes.  A 
40 percent rating was warranted for incapacitating episodes 
if such episodes had a total duration of at least four weeks 
but less than six weeks, in the prior year and the next 
higher, 60 percent (maximum), rating for episodes of at least 
6 weeks of incapacitation in a prior year.  38 C.F.R. 
§ 4.71a.  Such findings are not shown.  The record does not 
show that at any time prior to July 21, 2004 the Veteran was 
on bed rest prescribed by a physician (nor is it so alleged).  
Thus, a higher rating based on incapacitating episodes is not 
warranted.  

Under the current (effective September 26, 2003) criteria in 
the General Rating Formula for Diseases and Injuries of the 
Spine (General Formula), a 20 percent rating is warranted for 
forward flexion of the thoracolumbar spine greater than 30 
degrees, but not greater than 60 degrees; the combined range 
of motion of the thoracolumbar spine is not greater than 120 
degrees; or if there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is warranted for forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is warranted if there is unfavorable ankylosis 
of the entire thoracolumbar spine.  Forward flexion has been 
documented as no less than 50 degrees and ankylosis is not 
shown.  Thus, a higher rating of 40 percent is not warranted.  
The criteria under the General Formula also provide for 
rating neurological symptoms separately (such symptoms are 
separately rated and will be discussed below).  The criteria 
for rating based on incapacitating episodes did not change 
effective September 26, 2003 (the Codes were renumbered); 
consequently there are no alternate criteria for rating on 
this basis effective from September 26, 2003.

The preponderance of the evidence is against a rating in 
excess of 20 percent for the orthopedic residuals of the 
Veteran's orthopedic low back disability prior to July 21, 
2004.  

From July 21, 2004

As the low back disability is already rated 40 percent, the 
focus is on those criteria that would afford a higher rating.  

During this period, the criteria for a higher rating were not 
met.  The evidence does not show complete bony fixation of 
the spine, ankylosis, or pronounced disc disease (there was 
no evidence of muscle spasm or absent ankle jerk on any of 
the examinations; similarly, there was no clear evidence of 
persistent sciatic neuropathy with little intermittent 
relief).  As such, a rating in excess of 40 percent under the 
pre-September 23, 2002, criteria is not warranted.

Additional factors that could provide a basis for an increase 
have also been considered.  Notably, examinations have not 
shown any specific additional functional impairment due to 
pain, weakness, fatigability, incoordination, or flare-ups.  
See 38 C.F.R. §§4.40, 4.45, Deluca, supra.  

Regarding other criteria that later came into effect on 
September 23, 2002 and September 26, 2003, the next higher 60 
percent rating based on incapacitating episodes of 6 weeks in 
a prior year were not shown under Code 9293, later renumber 
as Code 5243).  Specifically, the record does not show that 
the Veteran has been on bed rest prescribed by a physician 
nor is such alleged. Thus, a higher rating based on 
incapacitating episodes is not warranted.  Under the General 
Formula, a 50 percent rating warranted if there is 
unfavorable ankylosis of the entire thoracolumbar spine.  
Such pathology is not shown.  The criteria under the General 
Formula also provide for rating neurological symptoms 
separately (which will be discussed below).

The preponderance of the evidence is against a rating in 
excess of 40 percent for the orthopedic residuals of the 
Veteran's low back disability from July 21, 2004.  
Accordingly, this claim must be denied.

B. Neurological Manifestations of Low Back Disability

Where (as here) the rating appealed is the initial rating 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

The neurological manifestations of the Veteran's low back 
disability are rated under Code 8521, which provides that 
when there is mild incomplete paralysis of the external 
popliteal nerve (common peroneal) nerve, a 10 percent rating 
is warranted; moderate incomplete paralysis warrants a 20 
percent rating; and severe incomplete paralysis warrants a 30 
percent rating.  A 40 percent rating is warranted for 
complete paralysis of the nerve.  38 C.F.R. § 4.124a.  

Prior to July 21, 2004 

Neurological manifestation in each leg have been rated 10 
percent for the period prior to July 21, 2004.  The record 
does not show moderate incomplete paralysis of the common 
peroneal nerve in either extremity prior to that date.  It 
shows there were subjective complaints of bilateral leg 
numbness/tingling, pain, and numbness that sometimes extended 
to his toes; however, June 1999 VA examination found that 
objectively, the Veteran was neurologically intact.  February 
to September 2000 VA treatment records note there were no 
sensory or motor deficits in either leg; leg strength was 
full, and reflexes were equal.  A 2003 nerve conduction study 
found no compelling evidence of right S1 radiculopathy.  
January 2004 private medical records note strength in both 
legs was full and reflexes were symmetric.  In short, there 
reveals no clinical data supporting a finding of moderate 
incomplete paralysis of the common peroneal nerve prior to 
July 21, 2004, and a rating in excess of 10 percent for 
neurological manifestations in either lower extremity prior 
to that date is not warranted.

From July 21, 2004

Effective July 21, 2004, the RO has increased the rating for 
neurological manifestations in the right lower extremity to 
20 percent, while reducing the rating for left lower 
extremity manifestations to 0 percent.  

Clinical findings from July 21, 2004 pertaining to left lower 
extremity neurological manifestations of the Veteran's back 
disability reflect improvement for a distinct period of time.  
On the July 2004 VA examinations the Veteran did not report 
any left leg neurological complaints; the left leg was 
normal.  An August 2004 treatment record notes the Veteran 
reported his neurological symptoms resolved; no neurological 
deficits were found.  These findings are consistent with the 
noncompensable rating assigned; there is no basis for finding 
there was impairment consistent with mild incomplete 
paralysis of the common peroneal nerve (so as to warrant a 
compensable rating under Code 8521).

However, on January 28, 2005 the Veteran reported complaints 
of radicular pain in the left leg with left foot numbness.  
June 2005 records also note his complaints of left leg pain 
and note some sensory deficits as well.  April 2008 VA 
neurological evaluation found continued somewhat decreased 
sensation.  Such findings reasonably reflect mild (but not 
greater) incomplete paralysis of the left common peroneal 
nerve, warranting a 10 percent rating under Code 8521.  A 
higher (20 percent) rating is not warranted because the 
record shows no evidence of moderate incomplete common 
peroneal nerve paralysis.  The left lower extremity 
manifestations appear to be rather mild and intermittent; 
there is no evidence of motor impairment, absent reflexes, 
weakness, or other similar neurological impairment that would 
be consistent with moderate incomplete paralysis.  A February 
2005 nerve conduction study revealed no evidence of 
radiculopathy; and while absent H-reflexes were noted they 
were considered idiopathic in origin.  Accordingly, an 
increased staged rating of 10 percent is warranted for the 
left lower extremity neurological manifestations from January 
28, 2005. 

Regarding right lower extremity neurological manifestations, 
a 20 percent rating has been assigned throughout since July 
21, 2004.  Consequently, the focus is on the criteria for the 
next higher rating of 30 percent, which requires severe 
incomplete paralysis of common peroneal nerve.  (A still 
higher 40 percent rating requires complete paralysis of the 
nerve, with findings such as dropfoot; disability of such 
severity, i.e., dropfoot is not even alleged.)  

Under the note in 38 C.F.R. § 4.124a preceding Code 8510, 
when nerve involvement is wholly sensory, the rating should 
for, at most, moderate degree.  Here, the Veteran's symptoms 
are strictly sensory; consequently, a rating for neurological 
impairment in excess of the current 20 percent (for moderate 
degree incomplete paralysis) is not warranted.  February 2005 
nerve conduction studies revealed no evidence of 
radiculopathy and, as previously stated, absent H-reflexes 
were considered idiopathic (and therefore not shown to be 
related to the low back disability).  Although motor testing 
on the August 2008 examination showed some decrease, the 
examiner could not clearly determine whether this was a true 
motor deficit or if the deficit was secondary to pain.  The 
examiner noted that reflexes in both legs were equal, and 
that right leg weakness was not demonstrated.  There was no 
evidence of physical changes such as muscle atrophy.  
Accordingly, the evidence since July 21, 2004 does not 
support a finding of severe incomplete paralysis, so as to 
warrant the next higher rating of 30 percent.  



ORDER

Ratings for orthopedic manifestations of low back strain with 
DDD at L5-S1 in excess of 20 percent prior to June 21, 2004, 
or in excess of 40 percent from that date are denied.

Ratings for right lower extremity neurological manifestations 
of low back strain with DDD at L5-S1 in excess of 10 percent 
prior to July 21, 2004 or in excess of 20 percent from that 
date are denied. 

A staged increased rating of 10 percent is granted for left 
lower extremity neurological manifestations of the Veteran's 
low back disability effective from January 28, 2005, and 
subject to the regulations governing payment of monetary 
awards; a rating in excess of 10 percent for such 
manifestations prior to July 21, 2004, and a compensable 
rating for such manifestations from July 21, 2004 until 
January 28, 2005 are denied.


REMAND

Evidence in the record indicating that the Veteran has been 
unable to work due to his low back disability since July 2003 
suggests that the disability may be productive of marked 
interference with employment, and that schedular criteria may 
be inadequate warranting consideration of referral for an 
extraschedular rating for the low back disability.  See Thun 
v. Peake, 22 Vet. App. 111 (2008).  (While the Veteran's 
continued receipt of Workman's Compensation benefits may 
suggest that such is due to intercurrent injury, none of the 
Veteran's low back pathology has yet been determined to be 
nonservice-connected, and not for consideration in rating the 
service-connected entity.)  

The evidence regarding the effect the Veteran's service 
connected low back  disability has on his ability to work is 
not fully developed; significantly, the complete medical 
records associated with his Workman's Compensation Award are 
not associated with the claims file (and would not be 
expected to be, as that is ongoing).  Such records would 
clearly have bearing as to the degree of interference with 
employability, and must be secured.  As noted above, the 
allegation that the Veteran cannot work also raises a claim 
for TDIU which has been referred to the RO.

Accordingly, the matter of whether referral for 
extraschedular consideration is warranted is REMANDED to the 
RO for the following:

1.  The RO should fully develop (to 
specifically include by securing, with 
the Veteran's authorization and 
assistance, copies of the complete 
medical treatment and evaluation records 
pertaining to his on-the-job injury and 
Workman's Compensation claim) the 
evidence in the matter of whether 
referral of the rating for the Veteran 's 
service connected low back disability for 
extraschedular consideration is 
warranted.  In conjunction with this 
development, the Veteran should be 
advised that failure to respond to a 
request for evidence sought in connection 
with his claim within 1 year of the date 
of the request (specifically in this case 
identification of, and submission of 
authorization forms for, complete 
employment records and complete records 
of all treatment and evaluation he 
received for his on-the-job injury) will 
result in the claim being considered 
abandoned under 38 C.F.R. § 3.158(a).  
The RO should arrange for any further 
development suggested by the response to 
the development sought.

2. The RO should then review the 
evidence, and if there is evidence 
suggesting that schedular criteria are 
inadequate (to include of marked 
interference with employment due to the 
Veteran's service-connected low back 
disability), the RO should refer the 
matter of entitlement to an 
extraschedular rating to the Under 
Secretary for Benefits or the Director of 
Compensation and Pension.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, the RO should 
issue an appropriate SSOC and afford the 
Veteran and his representative the 
opportunity to respond.  The matter 
should then be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


